As I take the floor for the last time before the General Assembly after five years in office as President of the Union of the Comoros, I wish to discharge the duty of conveying to the General Assembly a message of solidarity from the Comoran people. In the name of the Government of the Comoros, and on my own behalf, I would also like to express our sincerest thanks to Secretary-General Ban Ki-Moon and to all those who have helped to make our stay in New York so warm, in particular the authorities of the United States of America. Lastly, I would like to congratulate the President on his election to lead the General Assembly at its seventieth session, the importance of which is manifestly clear.
This session opens at a crucial moment in the development of humankind. Since man first appeared on Earth, we are the first generation in the vast expanse of time — perhaps 3 million years after the appearance of our remote ancestors — to be aware of the physical laws that govern us and of the unfortunate effects of the irrational use of natural resources. As in 1918, after the Great War, that incomparable horror, and as in 1945, after the victory over fascism, that base ideology, but also as in the 1990s, when we faced the absurdity of an arms race in weapons of mass destruction, today as before, nothing prevents us from uniting to effectively combat pollution and poverty.
As world leaders aware of our responsibility in the face of impending disaster, we must rationally work here and now to save humankind, and we are capable of
doing so. We must take advantage of this unprecedented international setting to harness the efforts of all nations to make our planet sustainable and equitable before 2030, through a programme of surpassing ambition. Therefore, at the moment when the Assembly has just adopted the 2030 Agenda for Sustainable Development (resolution 70/1), I wish to commend the outstanding and consistent work that was done under the impetus of the Secretary-General.
My country, the Union of the Comoros, fully endorses the agreed Agenda, which consolidates the gains of the Millennium Development Goals while paving the way to a new era through 17 Sustainable Development Goals to be met over the next 15 years. We must therefore commit ourselves to putting a definitive end to poverty in all its forms, to eradicating hunger and to promoting sustainable agriculture in order to guarantee food security, good health and the well-being of all all. We must also guarantee a quality education for all without exception, promote lifelong learning opportunities for all and ensure gender equality, as well as the full empowerment of women.
It is also our duty to ensure the availability, sustainable management and cleanliness of water for all and to guarantee access to clean, affordable and sustainable energy in order to promote sustained economic growth. To that end, several countries should immediately begin work on major projects to build resilient infrastructure, to promote sustainable, inclusive industrialization and to encourage innovation everywhere that will reduce inequalities within and among countries. We cannot imagine that humankind will thrive on Earth unless urgent action is taken to combat climate change and its impacts, while conserving and sustainably using the oceans, seas and marine resources for sustainable development.
It is in this way that we will promote the sustainable use of terrestrial ecosуstems, manage forests sustainably, combat desertification, combat and halt land degradation and put an end to the loss of biodiversity. We will need to find ways and means to continue to build peace throughout the world in the framework of sustainable development. And we must have access to justice for all, and establish effective and accountable institutions at all levels. Lastly, we must build a world without poverty or inequalities, a sustainable world through a new road map that will save humankind. Therefore let us take on ambitious goals, for our very survival depends on it.
15-29568 23/33

A/70/PV.20 30/09/2015
As I stressed earlier, we face a situation similar to that which our very close ancestors experienced with sadness and suffering, but against which they struggled until victory was achieved. I call it slavery, a system that almost exterminated a large part of humankind, quite simply because one side thought itself superior to all the others. We face a situation somewhat similar to that experienced by our countries during the two world wars, but for which our peoples gave their lives with courage and temerity until the final victory to save humankind from chaos. We face legitimate questions that were asked by our ancestors when, for half a century, they powerlessly bore witness to an arms race that was leading humankind inexorably towards its own destruction, but where common sense eventually prevailed. We face a situation akin to that faced by almost all African countries, including my own, which for decades were subjected to the misdeeds of colonialism, but against which the valiant peoples of Africa, Latin America and Asia fought until acquiring their sovereignty and the independence of their territories, thereby saving humankind from indignity, decadence and shame.
Today, the world is directly following the consequences of wars that forced millions of men, women and children to leave their homelands, to board makeshift boats and to take refuge and live in inhumane conditions, and sometimes even to remain indigent. If we add to that the barbaric acts perpetrated by terrorist movements, which are increasing throughout the world, especially in Africa, it is time for that international community to speak with one voice and with firm conviction and to decisively say, “never again”.
In a world of complete deprivation, where each nation must take part in safeguarding international security, how can we, in a small country like mine, be engaged in the fight if, at the same time, we must be on the front lines to defend our dignity, which has been disregarded by a permanent member of the Security Council of the Organization, whose primary role is to ensure compliance with the norms of international law?
I must underscore that the Union of the Comoros is the only country in the world, which, at the time of its accession to independence, did not benefit from respect for the law. Unlike all former colonies, the archipelago of the Comoros, composed of the islands of Mayotte, Anjouan, Moheli and Grande Comore, which was admitted to the United Nations as an independent State and subjected to international law, has been separated
from a part of its territory by the former colonial Power, France, in contravention of all norms and principles governing international relations.
Those present here will recall that, against the will of the Comorian people, France exercised its veto and continues to exercise its power over our territory. Given what is happening in Eastern Europe today, we wonder what significance the European Union gives to compliance with international law by accepting the Comorian island of Mayotte as a European outermost region, contrary to the relevant resolutions of the African Union, the League of Arab States, the Organization of Islamic Cooperation and the Non-Aligned Movement.
At previous sessions, I informed the Assembly that we had signed a political declaration with President François Hollande in Paris that enabled us to hope that bilaterally a solution could be found that would give Comorians back their dignity. Unfortunately, to date France has refused to acknowledge that all Comorians, from whichever island they come, may freely move around the islands. Separated families, abandoned minors, displacements of populations in makeshift boats, precisely as is occurring in the Mediterranean Sea — all of that leads me to urge the Secretary- General to demand the application of international law, as France itself is rightly claims each time that international norms governing international life are contravened.
Of course, the main objective of the high joint council established between France and the Comoros is to facilitate bilateral dialogue and rebuild the trust that had disappeared between the two countries. However, we must note that the main mission assigned to that Council — facilitating movement of goods and peoples — has still not been accomplished. By continuing to defy international law on the issue of the Comorian Island of Mayotte, France has prevented the expected results and progress from being achieved in the dialogue between the two parties. From this rostrum, therefore, I once again appeal to the French authorities for us together to find ways and means to put an end this human tragedy, which every day causes Comorian families to plunge into mourning. I also address the community of nations, which those in this Hall represent, to ask that international law be applied so that a lasting solution to this dispute can be found.
With political will, nothing is impossible. I therefore welcome the fact that Palestine has finally been able
24/33 15-29568

30/09/2015 A/70/PV.20
to hoist its flag at the United Nations. I also welcome the fact that Cuba and United States of America have proved that, even after half a century of conflict, States can find formulas adapted to overcome deadlocks and foresee a peaceful future for their peoples. Lastly, I welcome the historic agreement concluded between Iran and the countries of the P5+1 on the nuclear issue, which augurs well for a calmer international cooperation.
In a few months, after five years in office in a rotating presidency that fell to the island of Moheli, a Comorian from the island of Grand Comore will succeed me, in accordance with our Constitution. In that electoral democratic process under way, I would appeal for support from the international community and from the friends of the Comoros for the victory of our young democracy. I also appeal to everyone here that, after the scheduled elections, Member States will support our country on the path towards stability, development and well-being of the Comorian people.
As my country stands ready, after 40 years of independence, to begin the second phase of its history, I remain confident that in the future the next President of the Comoros will be able to say from this rostrum of free countries,
“We have now achieved the territorial integrity and unity of my country, the Comoros, within its borders inherited from colonization.”
I also remain confident that my successor will be able to say from this rostrum of free countries,
“I thank the United Nations for having actively acted for the achievement of the main goals inscribed in our common Charter.”
Lastly, I remain confident that a President from the Comoros will be able to say to his compatriots from the four islands,
“The time has come for all of us to work together to build our free, open and prosperous country, one which is confident in its future and in its people’s destiny.”
